             Case 1:16-cv-01243-SAB Document 163 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   PERVAIZ A. CHAUDHRY, M.D., et al.,                 Case No. 1:16-cv-01243-SAB

12                  Plaintiffs,                         ORDER GRANTING NONPARTY CRMC’S
                                                        EX PARTE APPLICATION TO SHORTEN
13           v.                                         TIME AND SETTING HEARING ON
                                                        CRMC’S MOTION TO QUASH FOR APRIL
14   SONIA ANGELL, et al.,                              28, 2021

15                  Defendants.

16

17          A trial in this matter is scheduled to begin on May 4, 2021. A hearing on Plaintiffs’

18 application for an order to show cause why a contempt sanction should not issue against

19 nonparty Community Regional Medical Center’s (“CRMC”), is currently set for April 28, 2021.
20 (ECF Nos. 151, 152.) On April 26, 2021, nonparty CRMC filed an ex parte motion to quash

21 Plaintiffs’ trial subpoena, or alternatively to hear the motion on shortened time. (ECF No. 153.)

22 Given the proximity to the trial date and the currently scheduled hearing on Plaintiffs’

23 application, the Court shall grant nonparty CRMC’s request to hear the motion to quash on

24 shortened time, set the hearing for the same date as the hearing on Plaintiffs’ application, and

25 order Plaintiffs to file any opposition by 4:00 p.m. on April 27, 2021.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.     Nonparty CRMC’s ex parte application to hear the motion to quash on shortened

28                 time is GRANTED;


                                                    1
             Case 1:16-cv-01243-SAB Document 163 Filed 04/27/21 Page 2 of 2


 1          2.      A hearing on CRMC’s motion to quash is set for April 28, 2021, at 10:00 a.m. in

 2                  Courtroom 9; and

 3          3.      Plaintiffs’ opposition to nonparty CRMC’s motion to quash shall be filed by 4:00

 4                  p.m. on April 27, 2021.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        April 27, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
